Citation Nr: 1342193	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  10-35 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder. 


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, confirmed and continued a previous denial of service connection for PTSD and denied service connection for bipolar disorder and depression.  Jurisdiction over the claims file is currently held by the RO in Jackson, Mississippi.

In November 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is associated with the virtual claims file.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The claim for service connection for PTSD was initially denied by the Board in an unappealed March 2005 decision. 

2.  The evidence received since the March 2005 Board decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  An acquired psychiatric disorder, currently diagnosed as bipolar disorder, is etiologically related to active duty service. 
CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  Service connection for an acquired psychiatric disorder, currently diagnosed as bipolar disorder, is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Veteran's claim for entitlement to service connection for PTSD was initially denied in a March 2005 Board decision.  The Board determined that the evidence of record, including an August 2004 VA examination and records of private and VA treatment, established that the Veteran did not have PTSD.  The Veteran did not appeal the denial of the claim, and the March 2005 Board decision became final.  38 U.S.C.A. § 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

In order to reopen a finally denied claim, the record must contain new and material evidence, i.e. evidence that was not previously of record and is related to a fact that was not established at the time of the prior denial.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The evidence received since the March 2005 Board decision includes an August 2011 medical opinion and report from a private psychologist.  The psychologist diagnosed PTSD and bipolar disorder and related the conditions to stressors during active duty service.  This evidence clearly relates to an element of the claim that was previously lacking as it weighs in favor of a finding of PTSD.  The new medical evidence also provides a reasonable possibility of substantiating the claim.  It is therefore both new and material and reopening of the claim for entitlement to service connection for PTSD is granted.  

Reopened Claim

The Veteran contends that service connection is warranted for an acquired psychiatric disorder as it was incurred due to stressful events that occurred during active duty service.  As an initial matter, the Board finds that the record clearly establishes a current disability.  The Veteran has undergone consistent VA psychiatric treatment and hospitalizations since April 1978 when he was admitted to a private facility for traumatic neurosis and anxiety following a motor vehicle accident.  The Veteran has been diagnosed with several psychiatric conditions since that time, including PTSD, major depression, and bipolar disorder.  The weight of the competent evidence before the Board establishes that the Veteran currently manifests bipolar disorder, as diagnosed by VA examiners in August 2004, June 2010, and February 2012, as well as a private psychologist in January 2013.  Thus, the first element of service connection-a current disability diagnosed as bipolar disorder-is demonstrated.  

An in-service injury is also established.  While service records are negative for evidence of findings or complaints related to psychiatric symptoms, the Veteran has stated that he did not receive any treatment during active service.  He testified at the November 2013 videoconference hearing that he began to experience psychiatric problems during service following the death of a pilot in a June 1972 plane crash on an aircraft carrier, the USS SARATOGA.  The Veteran reported that he was the last person to service the plane that crashed soon after take-off and killed the pilot.  Information received from the service department verifies the incident reported by the Veteran; on June 16, 1972, a plane crashed into the ocean two miles from the USS SARATOGA following a night catapult launch.  The cause of the crash was never confirmed, but the remains of the pilot, identified by the Veteran in his testimony, were recovered.  An in-service injury is therefore established. 

The Board also finds that the record contains competent evidence linking the Veteran's current bipolar disorder to his stressful event during service.  In January 2013, a private psychologist provided a medical opinion in support of the Veteran's claim.  The opinion was well-reasoned and was based on a complete review of the Veteran's claims file and medical records.  All the elements necessary for service connection are present in this case and entitlement to service connection for an acquired psychiatric disorder currently diagnosed as bipolar disorder is granted.  

As a final matter, VA has substantially satisfied the duties to notify and assist with respect to the claims to reopen and allow service connection.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen and grant the claim.  


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for PTSD is granted.  

Entitlement to service connection for an acquired psychiatric disorder, currently diagnosed as bipolar disorder, is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


